DETAILED ACTION
This Office Action is in response to the communication filed on 01/16/2020. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites "the electronic device," in last three lines, however it is unclear whether "the electronic device" refers to "electronic derive" recited in line 1 of claim 13, "electronic derive" recited in line 17 of claim 13, or some other 
It is unclear whether "the authentication" as recited in line 7 of claim 18 refers to "authenticating" recited in line 2 of claim 18, "authentication" recited in line 5 of claim 18, or some other authentication. For the purpose of examination, "the authentication" has been interpreted as referring to any authentication.
It is unclear whether "the reauthentication" as recited in last line of claim 20 refers to "reauthentication" recited in claim 18, "reauthenticate" recited in line 4 of claim 20, or some other reauthentication. For the purpose of examination, "the reauthentication" has been interpreted as referring to any reauthentication.
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380).
Claim 1, Hall teaches: 
A method in an electronic device, the method comprising:
detecting, with one or more sensors, a cessation of physical contact between an authorized user of the electronic device and the electronic device; (e.g. [0046], when wireless communications between computing device 102 and personal item 104 are disrupted and lost indicating that personal item 104 is no longer in proximity of computing device 102 [0047], the wireless communications may have a predetermined distance set by the user or associated with the type of wireless communications being used (e.g., Bluetooth™, Zigbee™, WiFi Direct™, etc.) such that when computing device 102 and personal item 104 are separated by more than the predetermined distance, the wireless communications are disrupted and lost)
determining, with a location detector, a location of the electronic device when the cessation of physical contact occurs; (e.g. [0048], determine a last 
establishing, with a geofence manager, a geofence about the location in response to the cessation of physical contact between the authorized user of the electronic device and the electronic device; (e.g. [0049] If the user brings their laptop to the employee lounge 214, and then accidentally leaves it there, as the user leaves the micro PoR of employee lounge 214 and alert 600 may be displayed reminding the user to remember the laptop [0050] The user may set a reminder 604 for the alert to repeat after the user leaves the location…the location may correspond to the macro PoR in which the current micro PoR is in. For example, reminder 604 may allow the user to receive another reminder if the user leaves macro PoR 200, such that if the wireless communications between the mobile device and the laptop are still not present when the mobile device determines that the user is no longer in macro PoR 200, alert 600 will again be presented to the user. Reminder 604 may allow the user to set a geofence around the current area, such that alert 600 will be presented to the user if the mobile 
Hall teaches operating, by one or more processors operable with the geofence manager, the electronic device (see above) and does not appear to explicitly teach but Murchison teaches: 
in a normal mode of operation while the electronic device remains within the geofence; and in an enhanced security mode of operation when the electronic device exits the geofence. (e.g. col. 3 ll. 12-17, 25-28, mobile device 110 may include an activator 112, a data collector 114, and/or a notification manager 116. In an emergency situation, activator 112 may be configured to activate a panic mode on mobile device 15 110. Activator 112 may initiate the panic mode in response to different triggers in various embodiments…The panic mode may also be activated based on…exiting a defined geofence, for example if mobile device 110 leaves an area in which the device was expected to remain; col. 4 ll. 17-23 when the panic mode on mobile device 110 is activated, data collector 114 may collect situational and location-based data…data collector 114 may record an audio segment via a microphone on mobile device 110 and capture one or more photographs (images) and/or video via the camera(s) on mobile device 110)

Claim 13, this claim is directed to a device containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 15, Hall-Murchison teaches a user interface receiving user input defining a default radius of the geofence. (e.g. Hall [0050])
Claim 17, Hall-Murchison teaches an audio output device, the one or more processors causing the audio output device to emit an audible alarm when the electronic device is operating in the enhanced security mode of operation. (e.g. Murchison col. 9 ll. 27-31) Same motivation as presented in claim 1 would apply.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Massey et al. (US 2016/0232790).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Massey into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of allowing a system to automatically change behavior when a user's device is within an geographic area (Massey [0094]-[0095]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of West (US 2014/0031011).
Claim 3, Hall-Murchison-Massey teaches the enhanced security mode of operation and the authorized user of the electronic device (see above) and does not appear to explicitly teach but West teaches requiring reauthorization of an authorized user of a electronic device. (e.g. [0021], [0024])

Claim 5, Hall-Murchison-Massey teaches the enhanced security mode of operation and the normal mode of operation (see above) and does not appear to explicitly teach but West teaches increasing a number of authorized user identification factors required to return to a normal mode of operation. (e.g. [0021], [0024]) Same motivation as presented in claim 3 would apply.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of Chiou et al. (US 2016/0007156).
Claim 4, Hall-Murchison-Massey teaches the enhanced security mode of operation and the electronic device (see above) and does not appear to explicitly teach but Chiou teaches disabling one or more features of an electronic device. (e.g. [0031], [0036])
.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of Brandes et al. (US 2020/0162899).
Claim 6, Hall-Murchison-Massey teaches the enhanced security mode of operation maintaining operation of one or more input devices of the electronic device (e.g. Murchison col. 4 ll. 14-23, ll. 40-55) and does not appear to explicitly teach but Brandes teaches disabling user interface output devices of the electronic device. (e.g. [0011], [0016], [0108], [0127])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Brandes into the invention of Hall-Murchison-Massey, and the 
Claim 7, Hall-Murchison-Massey-Brandes teaches emulating, with the user interface output devices of the electronic device, a powered OFF state of the electronic device. (e.g. Brandes [0011], [0016], [0108], [0127]) Same motivation as presented in claim 6 would apply.  
Claim 8, Hall-Murchison-Massey-Brandes teaches comprising monitoring, with the one or more input devices, one or more inputs from an environment of the electronic device. (e.g. Murchison col. 4 ll. 14-23, ll. 40-55) Same motivation as presented in claim 1 would apply.  
Claim 9, Hall-Murchison-Massey-Brandes teaches transmitting, across a network with a wireless communication circuit, data representations of the one or more inputs to a remote electronic device. (e.g. Murchison col. 5 ll. 17-26) Same motivation as presented in claim 1 would apply.  
Claim 10, Hall-Murchison-Massey-Brandes teaches transmitting, across a network with a wireless communication circuit, a notification that the electronic device has exited the geofence. (e.g. Murchison col. 3 ll. 25-28, 52-54) Same motivation as presented in claim 1 would apply.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Gamberini (US 2016/0261424).
Claim 11, Hall-Murchison teaches detecting, with the one or more sensors while the electronic device remains within the geofence, a recurrence of the physical contact between the authorized user of the electronic device and the electronic device (e.g. Hall [0049]-[0050]), the geofence manager, the geofence about the location (see above) and does not appear to explicitly teach but Gamberini teaches terminating a geofence in response to recurrence of physical contact between a user of an electronic device and the electronic device. (e.g. [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gamberini into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of allowing a user to set a device to no longer be considered for geofencing (Gamberini [0053]).
Claim 12, Hall-Murchison-Gamberini teaches detecting, with the one or more processors and the one or more sensors, the location being an unrecognized location, further comprising reducing, with the geofence manager, 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Czarnecky et al. (US 2020/0341107).
Claim 14, Hall-Murchison teaches one or more motion detectors, the one or more processors causing the geofence manager when the one or more motion detectors detect motion of the electronic device from the location while in the normal mode of operation (e.g. Hall [0024], [0048]; Murchison col. 3 ll. 25-46, 45-55) and does not appear to explicitly teach but Czarnecky teaches causing a geofence manager to move a geofence with an electronic device from a location. (e.g. [0022]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Czarnecky into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of tracking the location and movement of valuable assets and facilitating improved battery life on tracking devices (Czarnecky [0002]-[0004]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Sheshadri et al. (US 2013/0099977).
Claim 16, Hall-Murchison teaches the one or more processors causing the geofence manager to one of expand the default radius or reduce the default radius (e.g. Murchison [0050]) and does not appear to explicitly teach but Sheshadri teaches one of expand a default radius or reduce the default radius as a function of whether a location matches one or more predefined criteria. (e.g. [0019], [0021]-[0022], [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Sheshadri into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of temporarily altering a geofence in response to a breach event and allowing unnecessary breach reports to be reduced (Sheshadri [0019]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2014/0031011) in view of Czarnecky et al. (US 2020/0341107).
Claim 19, West teaches detecting, with one or more motion sensors, motion of the electronic device while in the normal mode of operation (e.g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Czarnecky into the invention of West, and the motivation for such an implementation would be for the purpose of tracking the location and movement of valuable assets and facilitating improved battery life on tracking devices (Czarnecky [0002]-[0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2014/0031011) in view of Czarnecky et al. (US 2020/0341107) further in view of Vincent et al. (US 2018/0247036).
Claim 20, West-Czarnecky teaches requiring the reauthentication of the authorized user, and causing, by the one or more processors, the electronic device to enter an enhanced security mode of operation upon failing to reauthenticate the authorize user after requiring the reauthentication of the authorized user (see claims 18-19) and does not appear to explicitly teach but Vincent teaches requiring an reauthentication of an authorized user upon detecting a cessation of motion of an electronic device. (e.g. [0099], [0109])
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 2014/0031011).

A method in an electronic device, the method comprising:
authenticating, with one or more sensors, an authorized user of the electronic device and the electronic device; determining, with a location detector, a location of the electronic device when authentication of the authorized user occurs; (e.g. [0012], the location-based authentication manager registers a mobile device for location-based authentication services [0016], the location-based authentication manager automatically acquires the geographical location of the mobile device from an existing geographical location detected for the mobile device during registration)
establishing, with a geofence manager, a geofence about the location in response to the authentication of the authorized user; (e.g. [0041], the location-based authentication manager 301 is further configured to pre-register the mobile device and the user along with one or more pre-defined geographical locations (geofences) for the mobile device)
operating, by one or more processors operable with the geofence manager, the electronic device in a normal mode of operation while each of the following occurs: the electronic device remains within the geofence; and the electronic device remains in an unlocked mode of operation; and the electronic device 
requiring reauthentication of the authorized user when any one or more of the following occur: the electronic device exits the geofence; or the electronic device enters a locked mode of operation; or the physical contact of the electronic device with the authorized user ceases. (e.g. [0021], the location-based authentication manager defines the authentication policy as actions to take when the mobile device is within a predefined range of the registered geographical 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0364901 discloses a computer implemented method to identify user computing device locations based on location data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.